Citation Nr: 1634013	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-48 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability other than chronic lumbar strain.
 
2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1986 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2015, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record. 
 
In June 2015, the Board entered a decision granting service connection for chronic lumbar strain, and remanding the issues of service connection for a low back disability other than chronic lumbar strain and right knee disability; these issues are again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Disability other than Chronic Lumbar Strain

The June 2015 Board remand noted that with respect to the claim for service connection for a back disability other than chronic lumbar strain, the AOJ received additional evidence following the issuance of the most recent Supplemental Statement of the Case (SSOC) in September 2014.  This evidence was not accompanied by a written waiver of AOJ review in the first instance and includes a medical report from G. G . Uribe, ARNP, with a fax date in February 2015, and duplicate copies of lumbar x-ray and MRI reports.  Accordingly, a remand was in order so that the AOJ can review this pertinent evidence in the first instance and conduct any additional development deemed appropriate.  38 U.S.C.A. §§ 5103A; 20.1304(c); 38 C.F.R. § 3.159.  

This development has not been conducted.  Therefore, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Right Knee Disability

The June 2015 Board remand observed that two theories of entitlement are pertinent to this claim.  The first theory is that of direct service connection which has been raised by the record by way of a June 2009 statement from Dr. Nguyen.  In this statement, Dr. Nguyen reported that the Veteran had chronic right knee pain since 1986 after he was involved in a motor vehicle accident.  Also, the Veteran testified in February 2015 that he injured his right knee during his second period of active duty service in mid-January 1991 when he stepped off a deuce and a half and heard a weird little noise in his knee.  See Board hearing transcript page 8. 

The second theory of entitlement was raised by the Veteran in August 2011 when he claimed on VA Form 4138 that the in-service jeep accident caused his back problems which in turn caused his leg problems.  This raises the theory of secondary service connection under 38 C.F.R. § 3.310.  

The June 2015 Board remand also noted that the STRs were incomplete. 

In compliance with the Board's remand instructions, in October 2015, a VA examination was conducted.  Right knee arthritis was diagnosed, with patellofemoral pain syndrome.  The examiner opined that the right knee condition claimed was less likely than not incurred in or caused by service.  The rationale was that there was no record of a right knee condition during service.  The examiner did not comment the possibility of secondary service connection. 

The Board finds this examination inadequate, as it did not consider the theories of entitlement, to include whether the service-connected lumbar spine disability caused or aggravated the right knee condition.

Finally, the record indicates that the Veteran was or is a participant in the United States Army reserves.  Service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  

Reserve records indicate complaints of swollen, painful joints in March 1992.  A January 1993 VA report of medical examination for disability purposes reflects reports of muscle soreness and knee problems.  An August 1993 VA treatment note reflects right knee swelling and infection, with redness and drainage.  A May 1994 VA treatment note reflects arthralgia in right knee after trauma in Saudi Arabia.  

Upon remand, the RO is requested to confirm the dates of the Veteran's participation in the reserves.  The VA examiner will then be asked to consider whether the right knee condition was incurred, or aggravated, while performing ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Please confirm the dates the Veteran has participation in the United States Army reserves.

2. Schedule the Veteran for a VA examination to address the current nature and etiology of his right knee disability. All indicated tests and studies should be accomplished and the findings then reported in detail. 

A.  The examiner should set forth all current right knee diagnoses, to include osteoarthrosis.

B.  The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any such right knee disorder is related to service.

Please consider the Veteran's reported accidents in service: the 1985 jeep accident; the 1986 motor vehicle accident; the mid-January 1991 accident when he stepped off a deuce and a half and heard a weird little noise in his knee, and whether these accidents could have caused the current right knee problems.

C.  The examiner should opine whether the right knee condition was incurred, or aggravated, while performing ACDUTRA or INACDUTRA.

The examiner is requested to consider the following facts in particular, and opine as to whether the complaints noted relate to service, the reserves, and/or the Veteran's presently diagnosed right knee condition:  Reserve records indicate complaints of swollen, painful joints in March 1992.  A January 1993 VA report of medical examination for disability purposes reflects reports of muscle soreness and knee problems.  An August 1993 VA treatment note reflects right knee swelling and infection, with redness and drainage.  A May 1994 VA treatment note reflects arthralgia in right knee after trauma in Saudi Arabia.  

D.  The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any service connected disability, to include lumbar spine chronic strain, caused or aggravated beyond the normal course of the condition the right knee condition.

If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected disability(ies). 

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  In regard to the lumbar spine claim (other than lumbar spine strain), review all additional evidence following the issuance of the most recent Supplemental Statement of the Case (SSOC) in September 2014, including a medical report from G. G . Uribe, ARNP, with a fax date in February 2015, and duplicate copies of lumbar x-ray and MRI reports.  Conduct any additional development deemed appropriate.  38 U.S.C.A. §§ 5103A ; 20.1304(c); 38 C.F.R. § 3.159.  Then, readjudicate the issue.  Consideration must be given to all additional evidence received and all theories of entitlement raised.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

4.  In regard to the right knee disability claim, after completing the aforementioned development and any additional development deemed necessary regarding the issues on appeal, the AOJ should readjudicate the issue.  Consideration must be given to all additional evidence received and all theories of entitlement raised.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


